DOWNEY, Judge.
Garrett and Suzanne, erstwhile husband and wife, entered into a separation and property settlement agreement, which was incorporated into the final judgment of dissolution. Among other things, Garrett agreed to pay Suzanne $225 per month alimony for forty-eight months. He further agreed that any right to modify said agreement was waived.
Suzanne remarried and Garrett filed a petition to modify the judgment by eliminating the alimony provision thereof. The general master, who heard the matter, recommended modification, but the trial court granted Suzanne’s exception to the report and denied modification. Garrett appeals and we affirm.
The trial court’s order denying modification under the circumstances of this case, where the husband expressly waived the right to modify, is supported by Turner v. Turner, 383 So.2d 700 (Fla. 4th DCA 1980), and White v. White, 429 So.2d 730 (Fla. 1st DCA), rev. denied, 438 So.2d 834 (Fla.1983).
Accordingly, the order appealed from is affirmed.
WALDEN and GUNTHER, JJ., concur.